            Case 3:21-mj-00123       Document 1-1       Filed 06/09/21      Page 1 of 4
   3:21-mj-00123


DISTRICT OF OREGON                 )
                                   ) ss.   AFFIDAVIT OF ADAM OTTE
COUNTY OF MULTNOMAH                )

             Affidavit in Support of a Criminal Complaint and Arrest Warrant

I, Adam Otte, being first duly sworn, hereby depose and state as follows:

                             Introduction and Agent Background

       1.      I am an “investigative or law enforcement officer of the United States” within the

meaning of Title 18, United States Code, Section 2510(7). I am currently employed as a Special

Agent with the Drug Enforcement Administration (DEA), United States Department of Justice,

and have been so employed since 2004. In that capacity, I investigate violations of the

Controlled Substances Act, Title 21, United States Code, Section 801, et. seq. Until September

2012, I was assigned to the Seattle Field Division Office. In September 2012, I was assigned to

the Salem, Oregon Resident Office. I have completed sixteen (16) weeks of DEA Basic Agent

training at the Justice Training Center in Quantico, Virginia. I am familiar with investigations of

drug trafficking organizations, methods of importation and distribution of controlled substances,

and financial investigations. I have been a case agent on multiple investigations involving

organizations trafficking several controlled substances to include marijuana, cocaine, heroin,

methamphetamine and MDMA. I have been the lead case agent or a co-case agent on several

wiretap investigations as well as numerous other investigations. In each of these investigations, I

have participated in directing the course of the investigation. These investigations have resulted

in the seizure of controlled substances as well as millions of dollars of United States currency

and the federal prosecution of more than 100 defendants.

////

////

Affidavit of DEA Special Agent Adam Otte                                                    Page 1
            Case 3:21-mj-00123        Document 1-1       Filed 06/09/21    Page 2 of 4




                                       Purpose of Affidavit

       2.      This affidavit is submitted to support a criminal complaint and arrest warrant for

Shane Jay Anderson, Caucasian male, date of birth xx/xx/1979 (hereinafter “ANDERSON”), for

possession with intent to distribute methamphetamine and conspiracy to distribute

methamphetamine in violation of Title 21 United States Code, Sections 841(a)(1) and 846.

       3.      I have obtained the facts set forth in this affidavit through my personal

participation in the investigation described below; from oral and written reports of other law

enforcement officers; and, from records, documents and other evidence obtained during this

investigation. I have obtained and read official reports prepared by law enforcement officers

participating in this investigation and in other related investigations.

                                   Statement of Probable Cause

       4.      On June 5, 2021, United States Magistrate Judge Jolie A. Russo, District of

Oregon, signed search warrants (21-MC-649) for the residence located at 5 SE Martin Luther

King Jr. Blvd., Portland, Oregon Apt. 805 (“Apt. 805”) and a 2010 Audi A4 with Vehicle

Identification Number (VIN) WAUWFAFL1AA123041 (the “black Audi”). This is the primary

residence and vehicle of ANDERSON. ANDERSON shared this residence with a female.

       5.      In the early morning of June 8, 2021, Portland Police Bureau (PPB) arrested

ANDERSON on charges unrelated to drug trafficking and he was lodged in the Multnomah

County jail.

       6.      Later in the morning on June 8, 2021, officers executed the search warrant at Apt.

805. No occupants were present at the time of the execution of the warrant. During a search of

the residence, officers located approximately 1 ½ kilograms of suspected methamphetamine

along with approximately $5,400 United States currency. I later performed a field test on the

Affidavit of DEA Special Agent Adam Otte                                                   Page 2
             Case 3:21-mj-00123      Document 1-1       Filed 06/09/21     Page 3 of 4




suspected methamphetamine which provided a presumptive positive result for the presence of

methamphetamine.

       7.       While officers were executing the warrant, ANDERSON was released from

custody at the Multnomah County jail. At approximately 11:10 a.m., officers located

ANDERSON in the lobby of his apartment complex at 5 SE Martin Luther King Jr. Blvd.

Officers took ANDERSON into custody at that time.

       8.       Following his arrest, I read ANDERSON his Miranda rights as witnessed by

MCSO Det. Read. ANDERSON agreed to speak with officers. I explained to ANDERSON that

officers had executed a search warrant at his apartment and I asked ANDERSON what he had in

the apartment. ANDERSON explained that he did not know what it was and that he was holding

onto it for a friend who was out of state. ANDERSON explained that someone was supposed to

come by to pick it up (referring to the methamphetamine). I explained to ANDERSON that I did

not believe he was being truthful and discontinued questioning at that time.

       9.       Officers subsequently executed the search warrant on the black Audi. Pursuant to

this search, officers located approximately 60 blue tablets suspected to contain fentanyl (no field

test performed) along with approximately $4,700 United States currency. The tablets and the

money were located in a bag inside the passenger compartment.

                                               Conclusion

       10.      Based on the foregoing, I have probable cause to believe, and I do believe, that

the crimes of possession with intent to distribute methamphetamine and conspiracy to distribute

methamphetamine in violation of Title 21 United States Code, Sections 841(a)(1) and 846 have

been committed by Shane Jay Anderson.



Affidavit of DEA Special Agent Adam Otte                                                    Page 3
             Case 3:21-mj-00123      Document 1-1       Filed 06/09/21     Page 4 of 4




       11.      Prior to being submitted to the Court, this affidavit, accompanying criminal

complaint, and arrest warrant were all reviewed by Assistant United States Attorney (AUSA)

Ashley Cadotte for the District of Oregon. AUSA Cadotte advised me that in her opinion the

affidavit and criminal complaint are legally and factually sufficient to establish probable cause to

support the issuance of the requested criminal complaint and arrest warrant.




                                              /s/ Adam Otte
                                              ADAM OTTE
                                              Special Agent, Drug Enforcement Administration

       Subscribed and sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by

telephone at _____
             8:43 a.m/p.m. on _______
                               9th    day of June, 2021.



                                              ___________________________________
                                              HONORABLE STACIE F. BECKERMAN
                                              United States Magistrate Judge




Affidavit of DEA Special Agent Adam Otte                                                    Page 4
